DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration
The After Final has been entered. 

Allowable Subject Matter
Claims 1, 3-11, 15-16, 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses ; an outlet configured to receive the one or more second electronic devices from the one or more vending units; one or more processors operably connected to the wired and/or wireless connectivity device and the one or more vending units, wherein the one or more processors are configured to: receive characteristic information about the first electronic device via the wired and/or wireless connectivity device; facilitate a purchase of the first electronic device from the user based at least in part on the characteristic information; receive a selection of one of the one or more second electronic devices from the user via the user interface, wherein the vending unit that contains the selected second electronic device includes a wired connector operably connected to the selected second electronic device, and wherein the kiosk further includes a retraction device configured to disconnect the wired connector from the selected second electronic device; and at least partially in response to receiving the selection, cause the vending unit that contains the selected second electronic device to dispense the selected second electronic device to the user via the outlet after the retraction device has disconnected the wired connector from the selected second electronic device. Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C. §103 rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887